DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwetzler (US 20100176249 A1) in view of Sclafani et al (US 20100038492 A1).
For claim 1, Schwetzler discloses an apparatus Fig. 5, comprising: a first chine 32 coupled to a nacelle 20 at a first location RU2 about an outer circumference of the nacelle Fig. 5; and a second chine 31 fixedly coupled to the nacelle at a second location about the outer circumference of the nacelle Fig. 5, the second location circumferentially offset from the first location RU1.
But fails to disclose that the first chine is rotatably coupled to the nacelle, the first chine rotatable relative to the nacelle about an axis of rotation.
However, Sclafani teaches a chine 44 which is rotatably coupled to a nacelle 30, the chine rotatable relative to the nacelle about an axis of rotation hinge 60. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schwetzler by having the first chine be rotatable relative to the nacelle as disclosed by Sclafani. One of ordinary skill in the art would have been motivated to make this modification to selectively deploy the chine during different phases of flight “to optimize the chine installation without compromising size, shape and position in an attempt to minimize the aerodynamic drag during various phases of flight” Sclafani, Para 0016.
For claim 2, Schwetzler as modified discloses the apparatus of claim 1, wherein the first chine is a spoiler chine relative to the second chine spoiler is defined as “a device used to break up the airflow around an aerodynamic surface” (https://www.collinsdictionary.com/us/dictionary/english/spoiler); the first chine would perform this function relative to any other structure.
For claim 3, Schwetzler as modified discloses the apparatus of claim 1, wherein the first location is positioned below the second location Fig. 5: 32 is below 31.
For claim 4, Schwetzler as modified discloses the apparatus of claim 1, wherein a leading edge of the first chine is spaced from a leading edge of the nacelle by a first distance, and wherein a leading edge of the second chine is spaced from the leading edge of the nacelle by a second distance less than the first distance Fig. 5: leading edge of 32 is space back further than the leading edge of 31 by a distance of LG.
For claim 5, Schwetzler as modified discloses the apparatus of claim 1, wherein the axis of rotation is substantially parallel to a central axis of the nacelle Para 0028: “The longitudinal direction of the vortex generators can be inclined by delta-theta=0 to 10 degrees in relation to the longitudinal axis of the engine nacelle.”.
For claim 6, Schwetzler as modified discloses the apparatus of claim 1, wherein the first chine is rotatable about the axis of rotation between a stowed position and a deployed position Sclafani, Para 0015: “may cause the chine to move from the stowed position into the deployed position.”.
For claim 7, Schwetzler as modified discloses the apparatus of claim 6, wherein an outer mold line of the first chine extends along an outer surface of the nacelle when the first chine is in the stowed position Sclafani, Fig. 4: edge 76 and 52 is along the outer surface of nacelle, and wherein the outer mold line of the first chine extends outwardly from the outer surface of the nacelle when the first chine is in the deployed position Fig. 3.
For claim 8, Schwetzler as modified discloses the apparatus of claim 6, wherein the first chine and the second chine are configured to: generate a first vortex when the first chine is in the stowed position would generate some vortex under certain conditions of airflow, such as attitude and airspeed, even when stowed as the chine is exposed to the airflow; and generate a second vortex when the first chine is in the deployed position Sclafani, Para 0032: “positioned and/or oriented to generate a vortex”, the second vortex differing from the first vortex by nature of the differing positions of the chine.
For claim 9, Schwetzler as modified discloses the apparatus of claim 1, further comprising: an actuation mechanism operatively coupled to the first chine, the actuation mechanism configured to rotate the first chine about the axis of rotation Sclafani, Para 0014: “an actuating mechanism of any suitable arrangement for moving the chine between the stowed and deployed positions”; and a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism Para 0054: “is automatically activated into the deployed position 70”, therefore there must be some controller to control the automatic actuation.
For claim 10, Schwetzler as modified discloses the apparatus of claim 9, wherein the controller is configured to command the actuation mechanism to rotate the first chine in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft Para 0055: “The chine 44 may be configured to be automatically released from the stowed position 72 upon a sensing that the angle of attack .alpha. has reached a predetermined level”, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
For claim 11, Schwetzler discloses a method, comprising: rotating a first chine 32 coupled to a nacelle 20 at a first location RU2 about an outer circumference of the nacelle Fig. 5; and a second chine 31 fixedly coupled to the nacelle at a second location about the outer circumference of the nacelle Fig. 5, the second location circumferentially offset from the first location RU1.
But fails to disclose that the first chine is rotatably coupled to the nacelle, the first chine rotatable relative to the nacelle about an axis of rotation.
However, Sclafani teaches a chine 44 which is rotatably coupled to a nacelle 30, the chine rotatable relative to the nacelle about an axis of rotation hinge 60. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schwetzler by having the first chine be rotatable relative to the nacelle as disclosed by Sclafani. One of ordinary skill in the art would have been motivated to make this modification to selectively deploy the chine “to optimize the chine installation without compromising size, shape and position in an attempt to minimize the aerodynamic drag during various phases of flight” Sclafani, Para 0016.
For claim 12, Schwetzler as modified discloses the method of claim 11, wherein the first chine is a spoiler chine relative to the second chine spoiler is defined as “a device used to break up the airflow around an aerodynamic surface” (https://www.collinsdictionary.com/us/dictionary/english/spoiler); the first chine would perform this function relative to any other structure.
For claim 13, Schwetzler as modified discloses the method of claim 11, wherein the first location is positioned below the second location Fig. 5: 32 is below 31.
For claim 14, Schwetzler as modified discloses the method of claim 11, wherein a leading edge of the first chine is spaced from a leading edge of the nacelle by a first distance, and wherein a leading edge of the second chine is spaced from the leading edge of the nacelle by a second distance less than the first distance Fig. 5: leading edge of 32 is space back further than the leading edge of 31 by a distance of LG.
For claim 15, Schwetzler as modified discloses the method of claim 11, wherein the axis of rotation is substantially parallel to a central axis of the nacelle Para 0028: “The longitudinal direction of the vortex generators can be inclined by delta-theta=0 to 10 degrees in relation to the longitudinal axis of the engine nacelle.”.
For claim 16, Schwetzler as modified discloses the method of claim 11, wherein the first chine is rotatable about the axis of rotation between a stowed position and a deployed position Sclafani, Para 0015: “may cause the chine to move from the stowed position into the deployed position.”.
For claim 17, Schwetzler as modified discloses the method of claim 16, wherein an outer mold line of the first chine extends along an outer surface of the nacelle when the first chine is in the stowed position Sclafani, Fig. 4: edge 76 and 52 is along the outer surface of nacelle, and wherein the outer mold line of the first chine extends outwardly from the outer surface of the nacelle when the first chine is in the deployed position Fig. 3.
For claim 18, Schwetzler as modified discloses the method of claim 16, further comprising: generating a first vortex via the first chine and the second chine when the first chine is in the stowed position would generate some vortex under certain conditions of airflow, such as attitude and airspeed, even when stowed as the chine is exposed to the airflow; and generating a second vortex via the first chine and the second chine when the second chine is in the deployed position Sclafani, Para 0032: “positioned and/or oriented to generate a vortex”, the second vortex differing from the first vortex by nature of the differing positions of the chine.
For claim 19, Schwetzler as modified discloses the method of claim 11, further comprising: controlling an actuation mechanism via a controller operatively coupled to the actuation mechanism Para 0054: “is automatically activated into the deployed position 70”, therefore there must be some controller to control the automatic actuation, the actuation mechanism operatively coupled to the first chine, the actuation mechanism configured to rotate the first chine about the axis of rotation Sclafani, Para 0014: “an actuating mechanism of any suitable arrangement for moving the chine between the stowed and deployed positions”.
For claim 20, Schwetzler as modified discloses the method of claim 19, wherein controlling the actuation mechanism includes commanding the actuation mechanism, via the controller, to rotate the first chine in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft Para 0055: “The chine 44 may be configured to be automatically released from the stowed position 72 upon a sensing that the angle of attack .alpha. has reached a predetermined level”, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642